NUMBER 13-19-00373-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RIGOBERTO OLIVAREZ SILVA JR.,                                                 Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.



                          MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
              Memorandum Opinion by Justice Tijerina

       Appellant, Rigoberto Olivarez Silva Jr., attempts to appeal a conviction for driving

while intoxicated. The trial court has certified that “the defendant has waived the right of

appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On September 18, 2019, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 17, 2019, counsel filed a letter brief with this Court.         Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                         JAIME TIJERINA,
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of October, 2019.




                                             2